Name: Commission Regulation (EEC) No 2376/88 of 29 July 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 88 Official Journal of the European Communities No L 205/45 COMMISSION REGULATION (EEC) No 2376/88 of 29 July 1988 fixing the amount of the subsidy on oil seeds date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2185/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (^ and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2335/88 f) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 1 August 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 197, 26. 7. 1988 , p . 1 . 0 OJ No L 164, 24. 6. 1985, p . 11 . (4) OJ No L 195, 23. 7. 1988 , p . 1 . 0 OJ No L 167, 25. 7. 1972, p . 9 . (j OJ No L 197, 26. 7. 1988, p. 10 . f) OJ No L 203, 28 . 7. 1988, p. 15 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . 0 OJ No L 53, 1 . 3 . 1986, p. 47. (,0) OJ No L 183, 3 . 7. 1987, p. 18 . No L 205/46 Official Journal of the European Communities 30 . 7. 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 8 (') 1st period 9 (&gt;) 2nd period 10 o 3rd period 11 (1) 4th period 12 0 5th period l (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in : :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,580 0,000 12,497 30,01 33,31 595,15 84,03 105,04 9,327 6,219 16 757 908,12 89,44 1 977,00 0,00 2 475,43 0,580 0,000 12,497 30,01 33,31 595,15 84,03 105,04 9,327 6,219 16 757 899,79 89,44 1 977,00 0,00 2 475,29 ¢ 0,580 0,000 11,899 28,61 ' 31,73 566,28 79,34 99,70 8,805 . 5,779 15 636 761,46 89,44 1 880,94 0,00 2 338,92 0,580 0,000 10,478 25,30 27,99 497,59 68,06 86,95 7,549 4,680 12 987 447,22 89,44 1 650,07 0,00 2 041,15 0,580 0,000 ' 10,796 26,05 28,83 512,88 70,44 89,74 7,814 4,889 13 495 494,54 89,44 1 699,11 0,00 2 095,76 0,580 0,000 11,114 27,13 30,00 536,66 76,98 95,34 8,556 5,708 14 997 431,78 89,44 1 715,66 0,00 2 085,51 0 Subject to the reduction resulting from the maximum guaranteed quantities system. 30 . 7. 88 Official Journal of the European Communities No L 205/47 ANNEX II - Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 8 (') 1st period 9 (') 2nd period 10 (') 3rd period 11 (') 4th period 12 (') 5th period 10 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) *  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,080 2,500 14,997 35,91 39,93 715,32 102,72 126,92 11,406 7,859 20750 1 280,12 474,98 2 362,53 429,31 2 904,74 3,080 2,500 14,997 35,91 39,93 715,32 102,72 126,92 11,406 7,859 20 750 1 271,79 474,98 2 362,53 429,31 2 904,61 3,080 2,500 14,399 ' 34,51 38,35 686,44 98,03 121,58 10,883 7,419 19 628 1 133,46 474,98 2 266,47 429,31 2 768,23 3,080 2,500 12,978 31,20 34,60 617,76 86,75 108,84 9,628 6,321 16 980 819,22 474,98 2 035,60 429,31 2 470,46 3,080 2,500 13,296 31,95 35,45 633,04 89,13 111,62 9,892 6,529 17 487 866,53 474,98 2 084,64 429,31 2 525,07 3,080 2,500 13,614 33,04 36,62 657,38 95,94 117,45 10,666 7,395 19 084 803,78 474,98 2 101,19 429,31 2 514,83 0 Subject to the reduction resulting from the maximum guaranteed quantities system. No L 205/48 Official Journal of the European Communities 30 . 7. 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 8 1st period 9 (') 2nd period 10 (') 3rd period 11 (') 4th period 12 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : - in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 5,170 0,000 18,721 44,80 49,83 893,24 128,73 158,67 14,295 9,916 26 073 1 648,65 797,28 1 921,93 0,00 3 797,12 3 687,21 1 863,53 3 687,21 5,170 0,000 18,169 43,51 48,37 866,58 124,40 153,74 13,812 9,510 25 121 1 535,35 797,28 1 836,74 0,00 3 689,10 3 582,32 1 778,34 3 582,32 5,170 0,000 18,090 43,32 48,17 862.77 123.78 153,04 13,743 9,452 24 877 1 489,13 797,28 1 819,98 0,00 3 645,57 3 540,05 1 761,58 3 540,05 5,170 0,000 18,310 43,86 48,75 873,31 125,36 154,94 13,919 9,552 25 039 1 477,27 797,28 1 841,02 0,00 3 657,36 3 551,50 1 780,42 3 551,50 5,170 0,000 18,530 44,38 49,33 883,85 126,95 156,84 14,096 9,684 25 368 1 503,58 797,28 1 874,84 0,00 3 693,06 3 586,17 1 814,24 3 586,17 (') Subject to the reduction resulting from the maximum guaranteed quantities system. P) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,081810 2,349740 43,560900 7,018050 7,914590 0,774131 0,655694 1 540,18 166,40900 169,32300 137,83700 2,078090 2,345920 43,561100 7,020950 7,925660 0,774285 0,657241 1 545,48 167,61400 170,17500 138,27000 2,074500 2,342100 43,560900 7,023710 7,934530 0,774638 0,658631 1 551,28 168,76700 171,07000 138,65800 2,070980 2,338380 43,557400 7,027250 7,943520 0,774891 0,660003 1 556,59 170,16700 171,83200 139,02700 2,070980 2,338380 43,557400 7,027250 7,943520 0,774891 0,660003 1 556,59 170,16700 174,83200 139,02700 2,060230 2,327120 43,547100 7,039840 7,970790 0,776330 0,664152 1 572,48 174,67300 174,20200 140,09100